 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   KEVIN LAINE McCASKILL,                           Case No. 1:18-cv-01069-LJO-SAB

11                   Plaintiff,                       ORDER RE STIPULATION FOR FOURTH
                                                      EXTENSION OF TIME FOR DEFENDANT
12           v.                                       TO FILE RESPONSIVE BRIEF

13   COMMISSIONER OF SOCIAL                           (ECF No. 31)
     SECURITY,
14
                     Defendant.
15

16          On September 6, 2019, the parties filed a stipulated request for a fourth extension of time

17 for Defendant to file a responsive brief in this matter. (ECF No. 31.) The stipulation states that

18 Defendant is in the process of obtaining agency approval of a possible voluntary remand, and

19 only requests a seven-day extension. (Id.) The Court finds good cause to grant the request.
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

21          1.      Defendant’s responsive brief shall be filed on or before September 13, 2019; and

22          2.      Plaintiff’s reply, if any, shall be filed on or before September 30, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:        September 9, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
